     Case 3:21-cv-00165-MMD-CLB Document 16 Filed 07/26/21 Page 1 of 2



 1    Sallie B. Armstrong, Esq. (NSBN 1243)
      McDONALD CARANO LLP
 2    100 West Liberty Street, 10th Floor
      Reno, NV 89501
 3
      Telephone: (775) 788-2000
 4    sarmstrong@mcdonaldcarano.com

 5    Attorneys for Defendants Country Lakes Transport Inc.,
      Janet Wilfahrt, and Mike Feist
 6
                                   UNITED STATES DISTRICT COURT
 7

 8                                        DISTRICT OF NEVADA

 9    NFR BEEF LLC, a Nevada limited liability           CASE NO.: 3:21-cv-165
      company; and DANIEL L. MCDOUGALL, an
10    individual,
11                   Plaintiffs,
12                                                           STIPULATION AND ORDER FOR
             vs.                                              DISMISSAL WITH PREJUDICE
13
      COUNTRY LAKES TRANSPORT INC., a
14    Minnesota corporation; JANET WILFAHRT,
      an individual; MIKE FEIST, an individual; and
15    DOES 1 through 50, inclusive,
16                   Defendants.
17

18           IT IS HEREBY STIPULATED, by and between NFR Beef, LLC, a Nevada limited

19    liability company and Daniel L. McDougall, an individual (“Plaintiffs”), and Country Lakes

20    Transport, Inc., a Minnesota corporation, Janet Wilfahrt, and Mike Feist (“Defendants”),

21    collectively the “Parties,” by and through their undersigned counsel of record, that the above-

22    entitled action shall be dismissed with prejudice, pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii).

23    \\\

24    \\\

25    \\\

26    \\\

27    \\\

28    \\\
Case 3:21-cv-00165-MMD-CLB Document 16 Filed 07/26/21 Page 2 of 2




                                                         _____________


                                         July 26, 2021
